PRICEDANIEL            Arr-   11.-
KCIORNEY
     GRNERAL           WY 26, 19%

    Ron. R C Iannlng,Chalman           OplnlonNo. v-1062
    state Board of Control
    Austin,Texae                       Re: Payo?Stdbbm-
                                            ployd   Who dobe
    Attention:0. J. Palmer,Secretary        ZOSeI’Vb tilitWJ
                                            servlaeou his
    Dear Sir:                               vaaatloatlm.
             You have inquiredvhetherthe provlsloneof Art.
    5769b, v.c.s., prohibita State employeewho spendshir va-
    cation time In active duty tralnlngwith the Nationalkrd
    or 8 Rbaerve Unit from rbcelvlaghia Statb aslary ii he also
    receivesmilitarypey for the same period.
            Encloeed IS AttorneyGeneral'sOpiniono-2426 which
    mmrere the questionof paymentof wmrtlon salary and mill-
    tsry my In the follovilrgla-b:
            "You are aooordlnglyadvisedthat bmploybee
        of the Board of Inmrance Co&mlrralonere
                                              who tin
        ReserveOfficersin the United StatesArm my
        oontlnuereceivingtheir salary from thb B t&b
        ;',~ey while on sotim duty durw    &heir mea-
             .

             We do not find that any ohmge haa bObU Mdb tn thb
    provlslo~ of the Texas CouetltUtlOnolted in 8Up   rt of
    opiniono-2426. mis opinion is not affeotedby r rt. 576%
    eyen though this rtstute was enaoted eubtmqueatto the rrrlt-
    lng of the opioion,
            See. 3 of Artiole In pubrtLonstates:
             "All offleersaad employee6of the State of
        Texas who sh811 bb aeabersof the NationalChard
        or offlolalmilitiaof Texas, or mbmbbre of any
                                                               c
        of the Rbservb componentsof thb Armed Foraba,
        &all bd entitledto learb of abeem% from thblr
        respootlve dutib6 rlthoutloss OS time or eifl-
        olbnoy ratiag on all day8 on whioh they shall
        be ordered by proper authorityto duty uith troope
        or fLeld exerolsea or $or instructionTor not to
        exceed fifteen (151days 1n.anyone oalendaryear;
Hoon,R, C. tinning, page 2 (V-1062)


            provided, however, that the State Comp-
            trollershall pay to the offloeror employee
            the differencebetweenhis pay and allow-
            ancea vhen on activeduty, as oertlfledby
            t Ad offleer or employee, sad hts salary
                 the State of Texas vhen the httbr
            f.-or*                                  i8
            the grbbter,aad v&a cruthorlred  to.do 80
            by thb head of the Departmentor the dlreat-
            ing board of ah Institution or 8genoywhere
            suah officeror empl yee 18 employed."
            (Uudersoorlngaddbd.P
        A "leaveOS absenoe"IS gbnerbll;rregardeda8 .
somethingdifferentthan a statutory "vaoatlon". Dur;
lng 8 "vacation"the emplo
v.   Amerloan Tobacoo     Co.,
Mattes v. UnemDloyment
Super.,1949).
impliesan excusedabsence from etplognent, a temporary
absencefrom duts with an lntbntlono? roturnlagto em-
ployment. State-v.OFayston,~l6~S.W.2d 33$(&.Slrp.lg42);
Thommoa v,-Younq 63 F SUPP. 8i7 (D.C.D.C.,1945). The
ststuteIn quest& Is ine dealiiuz with 'leiveof abdbnoe"
and IS lo additionto that portloii of the strtutes.deal-
lag with "vaoatlon".Thb pay pl’OV181Oti8irfthb W1@(LIb’ :
statuteare thbrei’ore not applloablb    to thb annual vwa-
tloa perlad. In this rbgsld it may be mbatlonbd tha$ the
courts ot !bx&s have liberallyooMtru6d ,thehUtltutlon
and statutesof this State in Savor of patrlotlouervloe
In the Reserve Corps of their oountry and are loath to
DOD8liSe & St&b  bdlOYeb  fOll MDbDtiDR    rilimT duty.



think the statuteIn auestlon~8s enactedvlth the 80
spirit and intenta8 iet Sorth la these oase6*
         Art. 58wa,   V.C.S.,expreeslyprovidesthat State
employee8shall be bntltledto a lZday lesve of sb8enoe
vlthoutlose o? pay for rbservemilitaryduty, suoh leave
to be In lieu of a regularvacation. WhetherArticle5769b.
repealed any portion or all of Artlole58gOa, a quertlon
vhloh It la not nbaorrary to herb dboidb, ve tlslds
                                                  Uut
Artlole,when taken Dog&her with Artiolb589O+; OleSrly
6Vid6We8  8 legi8lative  intentto authorirethe payment ztr
qubrtlon.
.   .




        Ron. R. 0. Lknlng, page 3 (V-1062)




                 A St&e employeeIs entitledto his pay
            during hi8 veioation nOtVith8t&t&dlIZ#thb fbBt
            t:u-&he pbrform reserve mllltsryduty during
            that period for which hb rboelve8compbtU8tlon.
            The opiniondObS not db81 with militarylb8Vb
            t&ken at (L period other th8n the b8 loyee'a"
            regularvwstion tw.       ~rttiolw 57 %gb, 5890a.

                                   y0PrS Vbry   tl'dy,

        Ned Iblknlel                 PRICP MIUEI-
        State Bffelre Dlvl8lon     Attorney   General

        Joe R. &benhlll
        Flr8t A8818tbnt
        ~PrleeDanlbl '.
        Attorney%aorbl

        JSH/rt
        n61.1